TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00214-CR


Jeffrey Rouse, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 2020119, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Walter C. Prentice, is ordered to tender a brief in this cause no later than September 7, 2007.
It is ordered August 15, 2007.
 

Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish